 1

 2

 3

 4

 5

 6

 7

 8

 9                        UNITED STATES DISTRICT COURT
10                                   EASTERN DISTRICT OF CALIFORNIA

11

12   GRISELDA MADRIGAL GARCIA,                      Case No. 1:20-cv-01173-SAB

13                      Plaintiff,
                                                    ORDER TO SHOW CAUSE WHY ACTION
14          v.                                      SHOULD NOT BE DISMISSED FOR FAILURE
                                                    TO PROSECUTE
15   COMMISSIONER OF SOCIAL
     SECURITY,                                      FIVE DAY DEADLINE
16
                        Defendant.
17

18

19          On August 19, 2020, Griselda Madrigal Garcia (“Plaintiff”) filed the present action in this

20   court seeking review of the Commissioner’s denial of an application for benefits. (ECF No. 1.)

21   The scheduling order issued on August 21, 2020. (ECF No. 5-1.) On January 22, 2021, the

22   administrative transcript was filed. (ECF No. 12.) Pursuant to the scheduling order, Plaintiff’s

23   opening brief was due ninety five days after the filing of the administrative record. (ECF No. 5-1,

24   ¶¶ 3-6.) Here, Plaintiff’s letter brief was served on Feburary 9, 2021. (ECF No. 14.) Pursuant to

25   the deadlines in the scheduling order, Defendant’s letter brief should have been served on or

26   before March 16, 2021, and the opening brief would be have been due by April 15, 2021. The

27   deadline has passed and Plaintiff did not file his opening brief.

28          Local Rule 110 provides that “[f]ailure of counsel or of a party to comply with these Rules
                                                       1
 1   or with any order of the Court may be grounds for imposition by the Court of any and all

 2   sanctions . . . within the inherent power of the Court.” The Court has the inherent power to

 3   control its docket and may, in the exercise of that power, impose sanctions where appropriate,

 4   including dismissal of the action. Bautista v. Los Angeles County, 216 F.3d 837, 841 (9th Cir.

 5   2000).

 6            Accordingly, IT IS HEREBY ORDERED that Plaintiff SHALL SHOW CAUSE IN

 7   WRITING why this action should not be dismissed for failure to prosecute within five (5) days of

 8   the date of service of this order. Failure to comply with this order to show cause shall result in

 9   the recommendation that this action be dismissed for failure to prosecute.

10
     IT IS SO ORDERED.
11

12   Dated:     May 6, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
